Citation Nr: 1113358	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in December 2007 by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part denied service connection for diabetes mellitus claimed as a result of exposure to herbicides.

In April 2010 the Veteran failed to appear for a requested Board hearing in Washington, D.C., for which he was notified in January 2010.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and served in Korea prior to April 1, 1968.

2.  The most probative evidence does not establish that the Veteran was exposed to herbicides during active service. 

3.  Competent evidence of record reflects that diabetes mellitus was first diagnosed in 2002 more than 32 years after separation from service, and there is no competent evidence suggesting that such is related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military service, nor may service incurrence of diabetes mellitus be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2007 letter the RO asked for additional information regarding the Veteran's claimed herbicide exposure, either from service in Vietnam, or from service other than in Vietnam; requested evidence showing that his claimed disability existed from military service to the present time; and notified him as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, it is unclear whether he was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a direct basis because the listed enclosures included a document titled "What the Evidence Must Show," but that page was not associated with the June 2007 letter.  Nevertheless, the Board finds that any omission in notifying the Veteran of the required elements of a direct service connection claim is harmless error because he does not claim that diabetes mellitus began in service or within a year from separation from service.  Instead, he claims that his diabetes mellitus that was diagnosed in 2002 was due to exposure to herbicides in Korea and Vietnam, thereby demonstrating his actual knowledge of what the evidence must show to substantiate a claim for service connection based on exposure to herbicides.  The case was last adjudicated in May 2009.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, and post-service private and VA treatment records including records from the Social Security Administration (SSA). 

The Veteran was not provided with a VA examination to assess his claim for service connection for diabetes.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not suggest and the Veteran does not contend that he suffered from diabetes during service or within the year following discharge.  Moreover, there is no competent or credible evidence that the Veteran was ever in Vietnam during service, or along the demilitarized zone (DMZ) in Korea during or after the time period that herbicides were used there, or otherwise exposed to herbicides as alleged.  Therefore, a VA examination to evaluate diabetes mellitus is not warranted.

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim based on exposure to herbicides, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with type 2 diabetes mellitus, or other enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).    

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 3.307(a)(6)(iv)).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records were entirely silent for any complaints, findings, or treatment for diabetes mellitus.  They included multiple treatment records from the 544th medical dispensary in Cheju Do (Jeju-Do), Korea (APO 96220) as well as from the Friendship Dispensary in Korat [Nakhon Ratchasima Province], Thailand (APO 96233).   

A Record of Assignments showed that the Veteran served in Korea from November 1966 to December 1967 and in Thailand from January 1968 to May 1969.

His DD Form 214 (Separation from Service) reflected that he served as a general vehicle repairman and documented one year, three months, and 20 days of foreign service.  Awards included the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM).

In a July 1969 letter addressed to the U.S. Army Administration Center, the Veteran reported an error on his DD Form 214.  He stated that his service overseas was from November 196[6] with Station Company A USSAD Ascom, Korea where he was transferred directly to assignment with the 519th Transportation Battalion in Korat, Thailand until he returned to the United States for discharge in May 1969.  A DD Form 215 (Correction to DD Form 214) corrected the period of foreign service to read two years, five months, and 20 days.

In a post-service VA infectious disease clinic note dated in August 1991, the Veteran's reported travel history included "Thailand/Vietnam/Korea - 1966-70."

A Disability Determination and Transmittal showed that the Veteran was disabled for SSA purposes due to a CVA (cerebrovascular accident) beginning in September 1991.

In a VA psychiatry intake assessment dated in September 1999, the Veteran reported Army service in Thailand and Korea.

The Veteran's claim for service connection for diabetes mellitus was received in March 2007.  He reported that his diabetes mellitus began in 2002 and claimed that it was the result of exposure to Agent Orange (herbicides).  He denied any service in Vietnam, but claimed that he was exposed to herbicides in Korea along the DMZ.  He did not allege that diabetes mellitus began during service or within one year after separation from service.  The application included his signature, certifying that the statements in the document were true and complete to the best of his knowledge.

In a June 2002 VA discharge summary (and pertaining to an April 2001 hospital admission), pending inpatient medications included insulin.  In a February 2007 VA discharge summary, past medical history included diabetes mellitus Type II.  

In correspondence dated in June 2007 the Veteran stated that while stationed in Korea, he often went to the DMZ to prepare vehicles for rebuilding in Japan.  He added that while he was stationed in Thailand from 1967 to 1969, he was flown to Vietnam on several occasions to perform maintenance on flatbed trailers.

In a notice of disagreement received in October 2008, the Veteran stated that his counselor completed his initial application for VA disability benefits and the counselor checked "no" to the question "Did you serve in Vietnam" by mistake.  He stated that he served "in country in Vietnam in 1968."

In his June 2009 substantive appeal, the Veteran explained that "[a]lthough there are not specific written orders stating that I was in Vietnam, [it] was part of my duty.  Trucks broke down and needed servicing all over and we were not given written orders before being sent to fix a truck."

The Board has considered the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide exposure, but finds that service connection for this disability is not warranted.

As noted above, the medical evidence of record contains no objective findings of diabetes mellitus until 2002, more than 32 years after separation from service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The record also does not include any medical opinion suggesting his diabetes mellitus arose during service or is related to service, nor does the Veteran contend such.  Therefore, the Veteran's claim for service connection for diabetes mellitus must be denied on a direct basis, in addition to on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).

Instead, the issue in this case is whether the Veteran's diabetes mellitus is due to his claimed exposure to herbicides.  Initially, the Board notes that the Veteran's representative asserted that the Veteran's receipt of the VSM and VCM establishes service in Vietnam.  However, the mere receipt of these medals is insufficient to show that the Veteran had service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed.Cir.2008) (only veterans present on the landmass or inland waters of Vietnam are entitled to the presumption of service connection based on herbicide exposure, regardless of whether they were awarded the VSM).

The Board acknowledges that the Veteran is competent to give testimony about what he experienced; for example, he is competent to report his in-service experiences such as travel.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (holding that it is the duty of the BVA as the factfinder to determine credibility of the testimony and other lay evidence).  For the reasons set forth below, the Board finds that the Veteran's statements about being exposed to Agent Orange while serving along the DMZ in Korea and serving in-country in Vietnam or being flown into Vietnam on several occasions during service are not credible.

First, the Department of Defense (DoD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o.  Recently, 38 C.F.R. § 3.307 was amended to establish a presumption of service connection for veterans in certain units serving in or near the Korean DMZ between April 1, 1968, and August 31,1971.  See 76 Fed. Reg. 4245-01 (Jan. 15, 2011).  However, the Veteran served in Korea between November 1966 and December 1967, before any herbicides were used there.  In addition, his service treatment records appear to place him in Jeju Province, located on Korea's largest island.  Therefore, his claim that he was exposed to herbicides along the DMZ in Korea lacks merit.

Second, none of the Veteran's service treatment records or service personnel records actually reflect that he was ever in Vietnam, and his contention of service in Vietnam and exposure to herbicides is internally inconsistent throughout the claims file.  Notably, just two months after separation from service the Veteran contacted the Army about an error documenting his foreign service in his DD Form 214.  He detailed the dates, countries, and total duration of his overseas service.  However, even though he claims he was flown to Vietnam on "several occasions" or that he served "in country in Vietnam in 1968," in July 1969 he did not mention any service in Vietnam, including any temporary duty assignments (TDYs).  

Similarly, the Board does not find his statement that his service representative made an error in checking "no" to the question as to whether the Veteran served in Vietnam in the March 2007 application credible.  In this regard, the Veteran himself signed the application, certifying that the statements were true.  More importantly, on a subsequent question on the form inquiring into the country where exposure to Agent Orange took place, the response was "Korea, DMZ."  The Board finds it unlikely that a claim being filed specifically for disability due to Agent Orange exposure would accidentally fail to mention the Veteran's presence in Vietnam on both parts of the application.  The Board finds the response on the application to be more probative and credible than the contentions of exposure in Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Finally, the Board has carefully considered whether any additional development is warranted to determine whether the Veteran was exposed to any herbicides in Thailand, but concludes that VA fulfilled its duty to assist the Veteran in this regard.  DoD information shows that limited testing of tactical herbicides was conducted in Pranburi, Thailand [on the Kra Isthmus on the Gulf of Thailand] from April to September 1964.  The Veteran's service treatment records, however, place him in Korat, Thailand, and he has never alleged that he was ever near Pranburi, Thailand or that he was exposed to herbicides in Thailand at any other time.

In summary, the preponderance of the evidence is against a finding that the Veteran served in Vietnam, the Veteran served in Korea prior to herbicide use there, and there is no other evidence corroborating his exposure to herbicides in service.  Moreover, the evidence does not show, and the Veteran does not contend, that his diabetes arose during service or for many years thereafter, or is otherwise related to service.  Therefore, the claim for service connection for diabetes mellitus is denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


